SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q/A QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 Commission File No.0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware 52-1166660 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5900 Princess Garden Parkway, 7th Floor Lanham, Maryland20706 (Address of principal executive offices) (301)306-1111 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer þNon-accelerated filer o Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act. Yes o Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 30, 2009 ClassA Common Stock, $.001 ParValue ClassB Common Stock, $.001 ParValue ClassC Common Stock, $.001 ParValue ClassD Common Stock, $.001 ParValue TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2009 and 2008 (Unaudited) 5 Consolidated Balance Sheets as of September 30, 2009 (Unaudited) and December 31, 2008 6 Consolidated Statement of Changes in Stockholders' Equity for the Nine Months Ended September 30, 2009 (Unaudited) 7 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2009 and 2008(Unaudited) 8 Notes to Consolidated Financial Statements (Unaudited) 9 Consolidating Financial Statements 37 Consolidating Statement of Operations for the Three Months Ended September 30, 2009 (Unaudited) 37 Consolidating Statement of Operations for the Three Months Ended September 30, 2008 (Unaudited) 38 Consolidating Statement of Operations for the Nine Months Ended September 30, 2009 (Unaudited) 39 Consolidating Statement of Operations for the Nine Months Ended September 30, 2008 (Unaudited) 40 Consolidating Balance Sheet as of September 30, 2009(Unaudited) 41 Consolidating Balance Sheet as of December 31, 2008 42 Consolidating Statement of Cash Flows for the Nine Months Ended September 30, 2009(Unaudited) 43 Consolidating Statement of Cash Flows for the Nine Months Ended September 30, 2008(Unaudited) 44 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 46 Item 3. Quantitative and Qualitative Disclosures About Market Risk 71 Item 4. Controls and Procedures 71 PART II. OTHER INFORMATION Item 1. Legal Proceedings 72 Item 1A. Risk Factors 73 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 74 Item 3. Defaults Upon Senior Securities 74 Item 4. Submission of Matters to a Vote of Security Holders 74 Item 5. Other Information 75 Item 6. Exhibits 75 SIGNATURES 76 2 CERTAIN DEFINITIONS Unless otherwise noted, the terms “Radio One,” “the Company,” “we,” “our” and “us” refer to Radio One, Inc. and its subsidiaries. Cautionary NoteRegarding Forward-Looking Statements This document contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements do not relay historical facts, but rather reflect our current expectations concerning future operations, results and events. All statements other than statements of historical fact are “forward-looking statements” including any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. You can identify some of these forward-looking statements by our use of words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “likely,” “may,” “estimates” and similar expressions.You can also identify a forward-looking statement in that such statements discuss matters in a way that anticipates operations, results or events that have not already occurred but rather will or may occur in future periods.We cannot guarantee that we will achieve any forward-looking plans, intentions, results, operations or expectations.Because these statements apply to future events, they are subject to risks and uncertainties, some of which are beyond our control that could cause actual results to differ materially from those forecasted or anticipated in the forward-looking statements.These risks, uncertainties and factors include (in no particular order), but are not limited to: • the effects the current global financial and economic crisis, credit and equity market volatility and the current and future states ofthe U.S. economy may continue to have on our business and financial condition and the business and financial condition of our advertisers; • fluctuations within the economy could negatively impact our ability to meet our cash needs and our ability to maintain compliance with our debt covenants; • fluctuations in the demand for advertising across our various media given the current economic environment; • risks associated with the implementation and execution of our business diversification strategy; • increased competition in our markets and in the radio broadcasting and media industries; • changes in media audience ratings and measurement methodologies; • regulation by the Federal Communications Commission relative to maintaining our broadcasting licenses, enacting media ownership rules and enforcing of indecency rules; • changes in our key personnel and on-air talent; • increases in the costs of our programming, including on-air talent, content acquisition cost and royalties; • financial losses that may be sustained due to impairment charges against our broadcasting licenses, goodwill and other intangible assets, particularly in light of the current economic environment; • our incurrence of net losses over the past three fiscal years; • increased competition from new technologies; • the impact of our acquisitions, dispositions and similar transactions; • we derive a significant portion of our revenue from a single customer, Radio Networks, LLC, a media representation firm which is owned by Citadel Broadcasting Corporation, as further described in Part II, Item 1A of this Form 10-Q/A; • our high degree of leverage and potential inability to refinance our debt given current market conditions; and • other factors mentioned in our filings with the Securities and Exchange Commission including the factors discussed in detail in Item1A, “Risk Factors,” in our 2008 Annual Report on Form10-K/A. You should not place undue reliance on these forward-looking statements, which reflect our view as of the date of this report. We undertake no obligation to publicly update or revise any forward-looking statements because of new information, future events or otherwise. 3 EXPLANATORY NOTE Radio One, Inc. (“Radio One” or the “Company”) is filing this Amendment to its Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2009, which was previously filed with the Securities and Exchange Commission on November 9, 2009, as the Company is restating its consolidated financial statements as of December 31, 2008, and for the years ended December 31, 2008 and 2007 for the reason described below.This Form 10-Q/A reflects the restatement of the unaudited quarterly financial information and financial statements for the quarterly financial reporting period ended September 30, 2009. The restatement is solely the result of an error in the measurement and classification of a noncontrolling interest in Reach Media that resulted in overstated consolidated stockholders’ equity and understated mezzanine equity by equal amounts.The adjustments decreased total stockholders’ equity by approximately $44.1 million and $41.4 million as of September 30, 2009 and December 31, 2008, respectively.The restatements do not result in a change to our previously reported financial results in the consolidated statements of operations or consolidated statements of cash flows for the Company, and, hence, will not affect previously reported net income or earnings per share. See Note2 to Consolidated Financial Statements for the impact of these adjustments on the consolidated financial statements and footnotes. This Form 10-Q/A also amends and restates footnote 1 (i) “Fair Value Measurements” in the notes to the consolidated financial statements and updates our critical accounting policies in Item 2 to include enhanced disclosures of our accounting for noncontrolling interests.As a result of this amendment, the management certifications, filed or furnished as exhibits to the Original Form 10-Q have been re-executed and re-filed or refurnished, as applicable, as of the date of this Form 10-Q/A. Except as described above, and for corrections of certain typographical errors of an immaterial and non-financial nature, this form 10-Q/A does not amend, update or change the financial statements or any other items or disclosures made in the Form 10-Q for the quarterly period ended September 30, 2009. 4 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (In thousands, except share data) NET REVENUE $ OPERATING EXPENSES: Programming and technical Selling, general and administrative Corporate selling, general and administrative Depreciation and amortization Impairment of long-lived assets — Total operating expenses Operating income (loss) INTEREST INCOME 33 98 INTEREST EXPENSE GAIN ON RETIREMENT OF DEBT — EQUITY IN (INCOME) LOSS OF AFFILIATED COMPANY ) ) OTHER EXPENSE, net 38 49 96 93 Income (loss) before (benefit) from provision for income taxes, noncontrolling interests in income of subsidiaries and (loss) income from discontinued operations ) ) ) (BENEFIT) FROM PROVISION FOR INCOME TAXES ) ) ) Net income (loss) from continuing operations ) ) ) (LOSS) INCOME FROM DISCONTINUED OPERATIONS,net of tax ) ) ) CONSOLIDATED NET INCOME (LOSS) NONCONTROLLING INTERESTS IN INCOME OF SUBSIDIARIES CONSOLIDATED NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ ) $ ) $ ) BASIC NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS Continuing operations $ $ ) $ $ ) Discontinued operations, net of tax — — ) Net income (loss) attributable to common stockholders $ $ ) $ ) $ ) DILUTED NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS Continuing operations $ $ ) $ ) $ ) Discontinued operations, net of tax — — ) Net income (loss) attributable to common stockholders $ $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of September 30, 2009 December31, 2008 (Unaudited) (As Restated - See Note 2) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $2,519 and $3,789, respectively Prepaid expenses and other current assets Deferred tax assets 71 Current assets from discontinued operations 38 Total current assets PROPERTY AND EQUIPMENT, net GOODWILL RADIO BROADCASTING LICENSES OTHER INTANGIBLE ASSETS, net INVESTMENT IN AFFILIATED COMPANY OTHER ASSETS NON-CURRENT ASSETS FROM DISCONTINUED OPERATIONS — 60 Total assets $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTSAND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued interest Accrued compensation and related benefits Income taxes payable 30 Other current liabilities Current portion of long-term debt Current liabilities from discontinued operations 1 Total current liabilities LONG-TERM DEBT, net of current portion OTHER LONG-TERM LIABILITIES DEFERRED TAX LIABILITIES Total liabilities REDEEMABLE NONCONTROLLING INTERESTS STOCKHOLDERS’ EQUITY: Convertible preferred stock, $.001par value, 1,000,000shares authorized; no shares outstanding at September 30, 2009 and December31, 2008 — — Common stock— ClassA, $.001par value, 30,000,000shares authorized; 2,981,841 and 3,016,730shares issued and outstanding as of September 30, 2009 and December31, 2008, respectively 3 3 Common stock— ClassB, $.001par value, 150,000,000shares authorized; 2,861,843 shares issued and outstanding as of September 30, 2009 and December31, 2008, respectively 3 3 Common stock— ClassC, $.001par value, 150,000,000shares authorized; 3,121,048 shares issued and outstanding as of September 30, 2009 and December31, 2008, respectively 3 3 Common stock— ClassD, $.001par value, 150,000,000shares authorized; 47,257,754 and 69,971,551shares issued and outstanding as of September 30, 2009 and December31, 2008, respectively 47 70 Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities,redeemable noncontrolling interestsand stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 (UNAUDITED) Convertible Preferred Stock Common Stock Class A Common Stock Class B Common Stock Class C Common Stock Class D Comprehensive Loss Accumulated Other Comprehensive Loss Additional Paid-In Capital Accumulated Deficit Total Stockhloders' Equity (AsRestated - See Note 2) (AsRestated - See Note 2) (In thousands, except share data) BALANCE, as of December31, 2008 (as restated) $ — $ 3 $ 3 $ 3 $ 70 $ ) $ $ ) $ Comprehensive loss: Consolidated net loss — $ ) — — ) ) Change in unrealized loss on derivative and hedging activities, net of taxes — Comprehensive loss $ ) Repurchase of 34,889 shares of Class A common stock and 22,731,797 shares of Class D common stock — ) — ) — ) Vesting of non-employee restricted stock — Stock-based compensation expense — Accretion of redeemable noncontrolling interests to estimated redemption value (as restated) — ) — ) BALANCE, as of September 30, 2009 (as restated) $ — $ 3 $ 3 $ 3 $ 47 $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 7 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS Nine Months Ended September 30, (Unaudited) (In thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss attributable to common stockholders $ ) $ ) Noncontrolling interests in income of subsidiaries Consolidated net loss ) ) Adjustments to reconcile consolidated net loss to net cash from operating activities: Depreciation and amortization Amortization of debt financing costs Deferred income taxes ) Impairment of long-lived assets Equity in (income) loss of affiliated company ) Stock-based compensation Gain on retirement of debt ) ) Change in interest due on stock subscriptions receivable — ) Amortization of contract inducement and termination fee ) ) Effect of change in operating assets and liabilities, net of assets acquired: Trade accounts receivable ) ) Prepaid expenses and other assets Other assets ) Accounts payable Accrued interest ) ) Accrued compensation and related benefits ) ) Income taxes payable ) Other liabilities ) ) Net cash flows (used in ) provided from operating activities of discontinued operations ) Net cash flows provided from (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Acquisitions, net of cash acquired — ) Purchase of other intangible assets ) ) Proceeds from sale of assets — Deposits for station equipment and purchases and other assets — Net cash flows (used in) provided from investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of other debt ) ) Proceeds from credit facility Repayment of credit facility ) ) Repurchase of senior subordinated notes ) ) Repurchase of common stock ) ) Repayment of stock subscriptions receivable — Payment of dividend to noncontrolling interest shareholders of Reach Media, Inc. — ) Net cash flows used in financing activities ) ) (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ $ Income taxes $ $ Supplemental Note: In July 2007, a seller financed loan of $2.6 million was incurred when the Company acquired the assets of WDBZ-AM, a radio station located in the Cincinnati metropolitan area. The loan was paid in full in July 2008. The accompanying notes are an integral part of these consolidated financial statements. 8 RADIO ONE, INC. AND SUBSIDIARIES NOTESTO CONSOLIDATED FINANCIAL STATEMENTS 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: (a)Organization Radio One, Inc. (a Delaware corporation referred to as “Radio One”) and its subsidiaries (collectively, the “Company”) is one of the nation’s largest radio broadcasting companies and the largest broadcasting company that primarily targets African-American and urban listeners. While our primary source of revenue is the sale of local and national advertising for broadcast on our radio stations, we have recently diversified our revenue streams and have made acquisitions and investments in other complementary media properties. In April 2008, we acquired Community Connect Inc. (“CCI”), an online social networking company that hosts the website BlackPlanet, the largest social networking site primarily targeted at African-Americans.This acquisition is consistent with our operating strategy of becoming a multi-media entertainment and information content provider to African-American consumers. Our other media acquisitions and investments include our approximate 36% ownership interest in TV One, LLC (“TV One”), an African-American targeted cable television network that we invested in with an affiliate of Comcast Corporation and other investors; our 51% ownership interest in Reach Media, Inc. (“Reach Media”), which operates the Tom Joyner Morning Show; and our acquisition of the urban-themed lifestyle and entertainment magazine assets (“Giant Magazine”) of Giant Magazine, LLC. Through our national multi-media presence, we provide advertisers with a unique and powerful delivery mechanism to the African-American audience. During the period December 2006 to May 2008, we completed the sale of approximately $287.9 million of our non-core radio assets. While we maintained our core radio franchise, these dispositions have allowed the Company to more strategically allocate its resources consistent with its long-term multi-media operating strategy. We currently own 53broadcast stations located in 16 urban markets in the United States. As part of our consolidated financial statements, consistent with our financial reporting structure and how the Company currently manages its businesses, we have provided selected financial information on the Company’s two reportable segments: (i) Radio Broadcasting and (ii) Internet/Publishing. (See Note 11 – Segment Information.) (b)Interim Financial Statements The interim consolidated financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). In management’s opinion, the interim financial data presented herein include all adjustments (which include only normal recurring adjustments) necessary for a fair presentation. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. During the quarter ended September 30, 2009, the Company identified and recorded deferred tax expense adjustments related to prior periods. The effect of these entries in the third quarter of 2009 decreased tax expense and increased consolidated net income by approximately $1.9 million. The Company has concluded that these corrections are immaterial to the prior periodsfinancial statements and the 2009 interim financial statements and accordingly, retroactive adjustments to previously issued financial statements are unnecessary. Results for interim periods are not necessarily indicative of results to be expected for the full year. This Form10-Q/A should be read in conjunction with the financial statements and notes thereto included in the Company’s 2008 Annual Report on Form10-K/A. Certain reclassifications associated with accounting for discontinued operations have been made to the accompanying prior period financial statements to conform to the current period presentation. These reclassifications had no effect on previously reported net income or loss, or any other previously reported statements of operations, balance sheet or cash flow amounts. (See Note4— Discontinued Operations.) (c)Financial Instruments Financial instruments as of September 30, 2009 and December31, 2008 consisted of cash and cash equivalents, trade accounts receivable, accounts payable, accrued expenses, long-term debt, redeemable noncontrolling interestsand subscriptions receivable. The carrying amounts approximated fair value for each of these financial instruments as of September 30, 2009 and December31, 2008, except for the Company’s outstanding senior subordinated notes. The 87/8%Senior Subordinated Notes due July 2011 had a carrying value of $101.5 million and a fair value of approximately $51.8million as of September 30, 2009, and a carrying value of $104.0 million and a fair value of approximately $52.0million as of December31, 2008. The 63/8%Senior Subordinated Notes due February 2013 had a carrying value of $200.0 million and a fair value of approximately $72.0million as of September 30, 2009,and a carrying value of $200.0 million and a fair value of approximately $60.0million as of December31, 2008. The fair values were determined based on the current tradingvalues ofthese instruments. 9 (d)Revenue Recognition The Company recognizes revenue for broadcast advertising when a commercial is broadcast and is reported, net of agency and outside sales representative commissions, in accordance withAccounting Standards Codification (“ASC”) Topic 605, “Revenue Recognition.”Agency and outside sales representative commissions are calculated based on a stated percentage applied to gross billing. Generally, clients remit the gross billing amount to the agency or outside sales representative, and the agency or outside sales representative remits the gross billing, less their commission, to the Company. Agency and outside sales representative commissions were approximately $7.8 million and $9.2 million during the three months ended September 30, 2009 and 2008, respectively.Agency and outside sales representative commissions were approximately $20.7 million and $26.6 million during the nine months ended September 30, 2009 and 2008, respectively. CCI, which the Company acquired in April 2008, currently generates the majority of the Company’s internet revenue, and derives such revenue principally from advertising services, including advertising aimed at diversity recruiting. Advertising services include the sale of banner and sponsorship advertisements.Advertising revenue is recognized either as impressions (the number of times advertisements appear in viewed pages) are delivered, when “click through” purchases or leads are reported, or ratably over the contract period, where applicable. CCI has a diversity recruiting agreement with Monster, Inc. (“Monster”).Under the agreement, Monster posts job listings and advertising on CCI’s websites and CCI earns revenue for displaying the images on its websites. This agreement ends December 2009. Publishing revenue generated by Giant Magazine, mainly advertising, subscription and newsstand sales, is recognized when the issue is available for sale. (e)Barter Transactions The Company provides broadcast advertising time in exchange for programming content and certain services. In accordance with ASC Topic 605, “Revenue Recognition,” the terms of these exchanges generally permit the Company to preempt such broadcast time in favor of advertisers who purchase time in exchange for cash. The Company includes the value of such exchanges in both broadcasting net revenue and station operating expenses. The valuation of barter time is based upon the fair value of the network advertising time provided for the programming content and services received. For the three months ended September 30, 2009 and 2008, barter transaction revenues reflected in net revenue were $820,000 and $722,000, respectively. For the nine months ended September 30, 2009 and 2008, barter transaction revenues reflected in net revenue were approximately $2.4 million and $1.9 million, respectively. Additionally, barter transaction costs were reflected in programming and technical expenses and selling, general and administrative expenses of $779,000 and $680,000 and $41,000 and $41,000 for the three month periods ended September 30, 2009 and 2008.For the nine month periods ended September 30, 2009 and 2008, barter transaction costs were reflected in programming and technical expenses and selling, general and administrative expenses of approximately $2.3 million and $1.8 million and $124,000 and $124,000, respectively, (f)Comprehensive Income (Loss) The Company’s comprehensive income (loss) consists of net income (loss) attributable to common stockholders and other items recorded directly to the equity accounts. The objective is to report a measure of all changes in equity of an enterprise that result from transactions and other economic events during the period, other than transactions with owners. The Company’s other comprehensive income (loss) consists of income (losses) on derivative instruments that qualify for cash flow hedge treatment. (See Note7 - Derivative Instruments and Hedging Activities.) The following table sets forth the components of comprehensive income (loss): Three Months Ended September 30, Nine Months Ended September 30, (In thousands) Consolidated net income (loss) $ $ ) $ ) $ ) Other comprehensive income (loss)(net of tax benefit of $0 for all periods): Derivative and hedging activities ) ) ) Comprehensive income (loss) Comprehensive income (loss) attributable to the noncontrolling interests — Comprehensive income (loss) $ $ ) $ ) $ ) (g)Earnings Per Share Basic earnings per share is computed on the basis of the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share is computed on the basis of the weighted average number of shares of common stock plus the effect of dilutive potential common shares outstanding during the period using the treasury stock method.The Company’s potentially dilutive securities include stock options and restricted stock. Diluted earnings per share considers the impact of potentially dilutive securities except in periods in which there is a net loss, as the inclusion of the potentially dilutive common shares would have an anti-dilutive effect. 10 The following table sets forth the calculation of basic and diluted earnings per share (in thousands, except share and per share data): Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) Numerator: Net income (loss) attributable to common stockholders $ $ ) $ ) $ ) Denominator: Denominator for basic net income (loss) per share- weighted-average outstanding shares Effect of dilutive securities: Restricted stock —- - - Denominator for diluted net income per share- weighted-average outstanding shares Net income (loss) attributable to common stockholders per share- basic $ $ ) $ ) $ ) Net income (loss) attributable to common stockholders per share- diluted $ $ ) $ ) $ ) Stock options and restricted stock with exercise prices greater than the average market price of the Company's common stock were excluded from the diluted calculation as their inclusion would have been anti-dilutive. The following table summarizes the potential common shares excluded from the diluted calcualtion (in thousands). Three Months EndedSeptember 30, Nine Months Ended September 30, (Unaudited) Stock options Restricted stock (h)Goodwill and Radio Broadcasting Licenses In connection with past acquisitions, a significant amount of the purchase price was allocated to radio broadcasting licenses, goodwill and other intangible assets. Goodwill consists of the excess of the purchase price over the fair value of tangible and identifiable intangible net assets acquired. In accordance with ASC Topic 350, “Intangibles - Goodwill and Other,” goodwill and radio broadcasting licenses are not amortized, but are tested annually for impairment at the reporting unit level and unit of accounting level, respectively. We test for impairment annually, on October 1 of each year, or more frequently when events or changes in circumstances or other conditions suggest impairment may have occurred. Impairment exists when the asset carrying values exceed their respective fair values, and the excess is then recorded to operations as an impairment charge. With the assistance of a third-party valuation firm, we test for license impairment at the unit of accounting level using the income approach, which involves, but is not limited to judgmental assumptions about projected revenue growth, future operating margins discount rates and terminal values. In testing for goodwill impairment, we follow a two-step approach, also using the income approach that first estimates the fair value of the reporting unit. If the carrying value of the reporting unit exceeds its fair value, we then determinethe implied goodwill after allocating the reporting unit’s fair value of assets and liabilities. Any excess of carrying value over its respective implied goodwill is written off in order to reduce the reporting unit’s carrying value to fair value. We then perform a reasonableness test by comparing the average implied multiple arrived at based on our cash flow projections and estimated fair values to multiples for actual recently completed sale transactions. Since our annual impairment testing performed October 2008,the continuing economic downturn caused further deterioration to the 2009 outlook for radio and online advertising, and resulted insignificant revenue and profitability declines beyond levels assumed in our 2008 annual and year end impairment testing. Hence, during the first quarter of 2009, we performed an interim impairment assessment for our radio broadcasting licenses and goodwill, the result of which was to record approximately $49.0 million in impairment charges against radio broadcasting licenses in 11 of our 16 markets. During the second quarter 2009, no new or additional impairment indicators emerged; hence, no interim impairment testing was warranted. In the third quarter of 2009, with the lingering poor economic climate and its adverse impact on advertising, we lowered our financial projections for certain radio reporting units and CCI. Also in the third quarter, Reach Media lowered its 2009 projections as a result of amending its sales representation agreement with Radio Networks, LLC (“Radio Networks”), a subsidiary of Citadel Broadcasting Corporation (“Citadel”), whereby Radio Networks will pay Reach Media $2.0 million less in guaranteed revenue for the fourth quarter of 2009. Consequently, interim impairment testing was performed in the third quarter of 2009 for certain radio reporting units, CCI and Reach Media, as a result of which the Company concluded no impairment had occurred.For the three and nine month periods ended September 30, 2008, we recorded impairment charges of approximately $337.9 million against radio broadcasting licenses in 11 of our 16 radio markets.(See Note5— Goodwill, Radio Broadcasting Licenses and Other Intangible Assets.) 11 (i)Fair Value Measurements We report our financial and non-financial assets and liabilities measured at fair value on a recurring basis under the provisions of ASC 820, “Fair Value Measurements and Disclosures.” ASC 820 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. Effective January 1, 2009, we adopted the provisions of ASC 820 for all non-financial instruments accounted for at fair value on a non-recurring basis. The adoption of ASC 820 for non-financial assets and liabilities did not have a significant impact on our financial condition or results of operations. The fair value framework requires the categorization of assets and liabilities into three levels based upon the assumptions (inputs) used to price the assets or liabilities. Level 1 provides the most reliable measure of fair value, whereas Level 3 generally requires significant management judgment. The three levels are defined as follows: Level 1: Inputs are unadjusted quoted prices in active markets for identical assets and liabilities that can be accessed at measurement date. Level 2: Observable inputs other than those included in Level 1. For example, quoted prices for similar assets or liabilities inactive markets or quoted prices for identical assets or liabilities in inactive markets. Level 3: Unobservable inputs reflecting management’s own assumptions about the inputs used in pricing the asset or liability. As of September 30, 2009 and December 31, 2008, the fair values of our financial liabilities are categorized as follows: Total Level 1 Level 2 Level 3 (In thousands) As of September 30, 2009 Liabilities subject to fair value measurement: Interest rate swaps (a) $ $ — $ $ — Employment agreement award (b) — — Total $ $ — $ $ Mezzanine equity subject to fair value measurement: (As restated) Redeemable noncontrolling interests (c) $ $ — $ — $ As of December 31, 2008 Liabilities subject to fair value measurement: Interest rate swaps (a) $ $ — $ $ — Employment agreement award (b) — — Total $ $ — $ $ Mezzanine equity subject to fair value measurement: (As restated) Redeemable noncontrolling interests (c) $ $ — $ — $ (a) Based on London Interbank Offered Rate (“LIBOR”). (b) Pursuant to an employment agreement (the “Employment Agreement”) executed in April 2008, the Chief Executive Officer (“CEO”) will be eligible to receive an award amount equal to 8% of any proceeds from distributions or other liquidity events in excess of the return of the Company’s aggregate investment in TV One. The Company reviews the factors underlying this award at the end of each quarter. The Company’s obligation to pay the award will be triggered only after the Company’s recovery of the aggregate amount of its capital contribution in TV One and only upon actual receipt of distributions of cash or marketable securities or proceeds from a liquidity event with respect to the Company’s membership interest in TV One. The CEO was fully vested in the award upon execution of the Employment Agreement, and the award lapses upon expiration of the Employment Agreement in April 2011, or earlier if the CEO voluntarily leaves the Company or is terminated for cause. The Company engaged a third party valuation firm to perform a fair valuation of the award.(See Note7 – Derivative Instruments and Hedging Activities.) (c) Redeemable noncontrolling interest in Reach Media is measured at fair value using a discounted cash flow methodology. Significant inputs to the discounted cash flow analysisinclude forecasted operating results, discount rate and terminal value 12 The following table presents the changes in Level 3 liabilities measured at fair value on a recurring basis for the nine months ended September 30, 2009. Employment Agreement Award Redeemable Noncontrolling Interests (As Restated) (In thousands) Balance at December 31, 2008 $ $ Gains included in earnings (realized/unrealized) — Changes in accumulated other comprehensive loss — — Purchases, issuances, and settlements — — Net income attributable to noncontrolling interests — Accretion to estimated redemption value — Balance at September 30, 2009 $ $ The amount of total gains for the period included in earnings attributable to the change in unrealized gains relating to assets and liabilities still held at the reporting date $ (9 ) $ — Gains included in earnings (realized/unrealized) were recorded in the consolidated statement of operations as corporate selling, general and administrative expenses for the nine months ended September 30, 2009. Net income attributable to noncontrolling interests amounts reflected in the table above was recorded in the consolidated statements of operations as noncontrolling interests in income of subsidiaries for the nine months ended September 30, 2009. Certain assets and liabilities are measured at fair value on a non-recurring basis.These assets are not measured at fair value on an ongoing basis but are subject to fair value adjustments only in certain circumstances.Included in this category are goodwill, radio broadcasting licenses and other intangible assets, net, that are written down to fair value when they are determined to be impaired. As of September 30, 2009, each major category of assets and liabilities measured at fair value on a non-recurring basis during the period is categorized as follows: Total Level 1 Level 2 Level 3 Total Gains (Losses) (In millions) As of September 30, 2009 Non-recurring assets subject to fair value measurement: Goodwill $ $ — $ — $ $ — Radio broadcasting licenses — — — Otherintangible assets, net — — — Total $ $ — $ — $ $ — As of December 31, 2008, the total recorded carrying value of goodwill and radio broadcasting licenses was approximately $137.1 million and $763.7 million, respectively. Pursuant to ASC Topic 350, “Intangibles – Goodwill and Other,” and in connection with its interim impairment testing performed in February 2009, the Company determined carrying values for radio broadcasting licenses in 11 of its 16 markets were impaired, and recorded an impairment charge of approximately $49.0 million for the quarter ended March 31, 2009, thus reducing the total license carrying values to approximately $714.7 million as of March 31, 2009. During second quarter 2009, no new or additional impairment indicators emerged; hence, no interim impairment testing was warranted. For the third quarter 2009, the Company performed interim impairment testing in August 2009 and concluded that impairment to the carrying values of radio broadcasting licenses and goodwill had not occurred. A description of the Level 3 inputs and the information used to develop the inputs is discussed in Note5 — Goodwill, Radio Broadcasting Licenses and Other Intangible Assets. As of December 31, 2008, the total recorded carrying value of other intangible assets excluding goodwill and radio broadcasting licenses was approximately $44.2 million. Pursuant to ASC Topic 360, “Property, Plant, and Equipment,” due to the challenging economic climate and its negative impact on radio and online advertising, we performed interim impairment testing in the third quarter of 2009 on certain advertising related intangible assets, and concluded no impairment had occurred. Considering applicable amortization and deferred financing costs of approximately $2.6 million for the third quarter of 2009, $2.6 million for the second quarter of 2009 and $2.7 million for the first quarter of 2009, the carrying value ofother intangibleassets excluding goodwill and radio broadcasting licenses was approximately $36.3 million as of September 30, 2009. (j)Impact of Recently Issued Accounting Pronouncements In June2009, the Financial Accounting Standards Board (“FASB”) issued ASC 105, “Generally Accepted Accounting Principles,” which establishes the ASC as the source of authoritative non-SEC U.S. generally accepted accounting principles (“GAAP”) for non-governmental entities. ASC 105 is effective for financial statements issued for interim and annual periods ending after September15, 2009. The adoption of ASC 105 did not have a material impact on the Company’s consolidated financial statements. 13 In May2009, the FASB issued ASC 855, “Subsequent Events,” which addresses accounting and disclosure requirements related to subsequent events. It requires management to evaluate subsequent events through the date the financial statements are either issued or available to be issued. Companies are required to disclose the date through which subsequent events have been evaluated. These requirements are effective for interim or annual financial periods ending after June 15, 2009. The Company has provided the required disclosures regarding subsequent events in Note15 – Subsequent Events. The provisions under ASC 825, “Financial Instruments,” requiring disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies, as well as in annual financial statements became effective for the Company during the quarter ended June 30, 2009.The additional disclosures required under ASC 825 are included in Note 1 – Organization and Summary of Significant Accounting Policies. Effective January 1, 2009, the provisions under ASC 350, “Intangibles - Goodwill and Other,” related to the determination of the useful life of intangible assets and requiring additional disclosures related to renewing or extending the terms of recognized intangible assets became effective for the Company. The adoption of these provisions did not have a material effect on the Company’s consolidated financial statements. Effective January1, 2009, the Company adopted an accounting standard update from the Emerging Issues Task Force (“EITF”) consensus regarding the accounting for contingent consideration agreements of an equity method investment and the requirement for the investor to recognize its share of any impairment charges recorded by the investee.This update to ASC 323, “Investments – Equity Method and Joint Ventures,” requires the investor to record share issuances by the investee as if it has sold a portion of its investment with any resulting gain or loss being reflected in earnings. The adoption of this update did not have any impact on the Company’s consolidated financial statements. In March 2008, the FASB issued an update to ASC 815, “Derivatives and Hedging,” related to disclosures about derivative instruments and hedging activities. It requires disclosure of the fair value of derivative instruments and their gains and losses in a tabular format.It also provides for more information about an entity’s liquidity by requiring disclosure of derivative features that are credit risk related.Finally, it requires cross referencing within footnotes to enable financial statement users to locate important information about derivative instruments.Effective January 1, 2009, the Company adopted the updated provisions of ASC 815.The Company’s adoption of the updates had no impact on its financial condition or results of operations.(See Note7 – Derivative Instruments and Hedging Activities.) In December 2007, the FASB issued ASC 805-10, “Business Combinations,” which requires the acquirer of a business to recognize and measure the identifiable assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at fair value.ASC 805-10 also requires transaction costs related to the business combination to be expensed as incurred.In April 2009, the FASB issued ASC 805-20, “Business Combinations,” which amends and clarifies ASC 805-10 to address application issues associated with initial recognition and measurement, subsequent measurement and accounting, and disclosure of assets and liabilities arising from contingencies in a business combination. ASC 805-10 and ASC 805-20 are effective for business combinations for which the acquisition date is on or after the January 1, 2009. Effective January 1, 2009, the Company adopted ASC 805-10 and ASC 805-20, which has had no effect on the Company’s consolidated financial statements. The Company expects ASC 805-10 and ASC 805-20 to have an impact on its accounting for future business combinations, but the effect is dependent upon the acquisitions that are made in the future. In December 2007, the FASB issued updated guidance on ASC 810, “Consolidation,” which changed the accounting and reporting requirements for the noncontrolling interests in a subsidiary and for the deconsolidation of a subsidiary.It clarifies that a noncontrolling interest in a subsidiary is an ownership interest in the consolidated entity that should be reported as equity in the consolidated financial statements.The requirements became effective for the Company on January 1, 2009 and changed the accounting and reporting for minority interests, which is now characterized as noncontrolling interests. The updated guidance required retroactive adoption of the presentation and disclosure requirements for existing minority interests, with all other requirements applied prospectively. Reflected in the December31, 2008 Form 10-K/A, minority interestson the consolidated balance sheet was approximately $2.0 million. See Note 2 – Restatement of Consolidated Financial Statements, for a discussion of the Company’s accounting and reporting for its noncontrolling interests. In December2007, the SEC issued Staff Accounting Bulletin (“SAB”) No.110 that modified SAB No.107 regarding the use of a “simplified” method in developing an estimate of expected term of “plain vanilla” share options in accordance with provision related to stock compensation under ASC 718, “Compensation – Stock Compensation.” Under SAB No.107, the use of the “simplified” method was not allowed beyond December31, 2007. SAB No.110 allows, however, the use of the “simplified” method beyond December31, 2007 under certain circumstances. We currently use the “simplified” method under SAB No.107, and we expect to continue to use the “simplified” method in future periods if the facts and circumstances permit. In February2007, the FASB issued provisions under ASC 825, “Financial Instruments,” which permit companies to choose to measure certain financial instruments and other items at fair value that are not currently required to be measured at fair value. Effective January1, 2008, the Company adopted the provisions under ASC 825, which provides entities the option to measure many financial instruments and certain other items at fair value. Entities that choose the fair value option will recognize unrealized gains and losses on items for which the fair value option was elected in earnings at each subsequent reporting date. The Company has chosen not to elect the fair value option for any items that are not already required to be measured at fair value in accordance with generally accepted accounting principles. In February 2008, the FASB delayed the effective date for applying the fair value provisions of ASC 820, “Fair Value Measurements and Disclosures,” to nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed on a recurring basis, to fiscal years beginning after November 15, 2008.Effective January 1, 2009, we adopted the provisions of ASC 820 for all non-financial instruments accounted for at fair value on a non-recurring basis. The adoption of ASC 820 for non-financial assets and liabilities did not have a significant impact on our financial condition or results of operations. 14 (k)Liquidity The Company continually projects its anticipated cash needs, which include (but are not limited to) its operating needs, capital requirements, the TV One funding commitment and principal and interest payments on its indebtedness. Management’s most recent operating income and cash flow projections considered the current economic conditions, which has reduced advertising demand in general, as well as the limited credit environment. It should be noted that the interest coverage ratio will change from no less than 1.75 to 1.00 to no less than 2.00 to 1.00 for the period January 1, 2010 to December 31, 2010. It should be further noted that the total leverage ratio will change from no greater than 7.25 to 1.00 to no greater than 6.50 to 1.00 effective July 1, 2010 to September 30, 2011. However, continued economic fluctuations, or other unforeseen circumstances, may negatively impact the Company’s operations and cash flows beyond those assumed in its projections. Management considered the risks that the current economic conditions may have on its liquidity projections, as well as the Company’s ability to meet its debt covenant requirements. If economic conditions deteriorate unexpectedly to an extent that we could not meet our liquidity needs or it appears that noncompliance with debt covenants is likely to result, the Company would implement several remedial measures, which could include further operating cost and capital expenditure reductions, seeking its share of distributions from TV One (which requires the consent of third parties) and further de-leveraging actions, which may include repurchases of discounted senior subordinated notes and other debt repayments, subject to our available liquidity to make such repurchases. If these measures are not successful in maintaining compliance with our debt covenants, the Company would attempt to negotiate for relief through an amendment with its lenders or waivers of covenant noncompliance, which could result in higher interest costs, additional fees and reduced borrowing limits. There is no assurance that the Company would be successful in obtaining relief from its debt covenant requirements in these circumstances. Failure to comply with its debt covenants and a corresponding failure to negotiate a favorable amendment or waivers with the Company’s lenders could result in the acceleration of the maturity of all the Company’s outstanding debt, which would have a material adverse effect on the Company’s business and financial position. (l)Major Customer We derive a significant portion of our net revenue from a single customer, Radio Networks, a media representation firm which is owned by Citadel. Reach Media, a subsidiary of which the Company owns 51%, derives a substantial majority of its net revenue from a sales representation agreement (the “Sales Representation Agreement”) with Radio Networks. The Sales Representation Agreement, calls for Radio Networks to act as Reach Media’s sales representative primarily for advertising airing on 108 affiliate radio stations broadcasting the Tom Joyner Morning Show, and to also serve as its sales representative for internet and events sales.The Sales Representation Agreement providesfor Radio Networks to retain a portion of Reach Media’s advertising revenues only after satisfying certain revenue guarantee obligations to Reach Media. Further, but to a lesser extent, in accordance with ASC 605, “Revenue Recognition,” revenue for Company owned radio stations is also generated from Radio Networks for barter agreements whereby the Company provides advertising time in exchange for programming content (the “RN Barter Revenue”). As a result of our 51% ownership of Reach Media, we consolidate net revenue derived by Reach Media from the Sales Representation Agreement into our financial statements. Net revenue attributable to the Sales Representation Agreementand the RN Barter Revenue accounted for more than 10% of our total consolidated net revenues for the three and nine month periods ended September 30, 2009 and 2008, respectively. During the three and nine month periods ended September 30, 2009 and 2008 net revenue attributable to the Sales Representation Agreementand the RN Barter Revenue accounted for 11.5% and 9.8%, respectively, and 12.6% and 10.5%, respectively, of our total consolidated net revenues. The Sales Representation Agreement commenced January 2003 and in connection with the Sales Representation Agreement Radio Networks obtained an ownership interest in Reach Media. In June 2007, Radio Networks assumed the Sales Representation Agreement as a result of Citadel’s purchase of ABC Radio Networks from The Walt Disney Company. The Sales Representation Agreement expires on December 31, 2009; however, during the quarter ended September 30, 2009, Reach Media and Citadel reached an agreement whereby the revenue guarantee obligation to Reach Media for each of the months of November and December 2009 was reduced by $1.0 million in exchange for prepayment of the reduced revenue guarantee obligation for those months. Payment of the reduced revenue guarantee obligation was received by Reach Media. 15 (m)Impairment of Long-Lived Assets, Excluding Goodwill and Radio Broadcasting Licenses The Company accounts for the impairment of long-lived intangible assets, excluding goodwill and radio broadcasting licenses, in accordance with ASC 350, “Intangibles - Goodwill and Other.” Long-lived intangible assets, excluding goodwill and radio broadcasting licenses, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset or group of assets may not be fully recoverable. These events or changes in circumstances may include a significant deterioration in operating results, changes in business plans, or changes in anticipated future cash flows. If an impairment indicator is present, the Company evaluates recoverability by a comparison of the carrying amount of the assets to future undiscounted net cash flows expected to be generated by the assets. Assets are grouped at the lowest levels for which there are identifiable cash flows that are largely independent of the cash flows generated by other asset groups. If the assets are impaired, the impairment recognized is measured by the amount by which the carrying amount exceeds the fair value of the assets. Fair value is generally determined by estimates of discounted future cash flows. The discount rate used in any estimate of discounted cash flows would be the rate of return for a similar investment of like risk. Given the lingering weak economy, and the adverse impact on radio and online advertising, the Company performed impairment testing on certain advertising related long-lived assets for Reach Media and CCI in August 2009, and concluded that no impairment had occurred. No impairment charges were recorded for long-lived assets, excluding goodwill and radio broadcasting licenses for the three or nine months ended September 30, 2009 or 2008. (n) Redeemable noncontrolling interests Noncontrolling interests in subsidiaries that are redeemable outside of the Company’s control for cash or other assets are classified as mezzanine equity and measured at the greater of estimated redemption value at the end of each reporting period or the historical cost basis of the noncontrolling interests adjusted for cumulative earnings allocations.The resulting increases or decreases in the estimated redemption amount are affected by corresponding charges against retained earnings, or in the absence of retained earnings, additional paid-in-capital. 2.RESTATEMENT OF CONSOLIDATED FINANCIAL STATEMENTS: As part of the Company’s acquisition of a controlling 51% ownership interest of Reach Media in 2005, the noncontrolling shareholders of Reach Media were granted the right to require Reach Media to purchase all or a portion of their shares at the then current fair market value for such shares during the 30 day period beginning on February 28, 2012 and each anniversary thereafter (“the Put Right”). The purchase price for such shares may be paid in cash and/or registered Class D Common Stock of Radio One, at the sole discretion of Radio One.Because the Company cannot ensure that it will be able to settle the Put Right in registered shares, the Company determined that the Put Right is presumed to be settlable only in cash.Accordingly, the noncontrolling interests are considered to be instruments that are redeemable at the option of the holders for cash and should be classified outside of permanent equity in mezzanine equity. In its previously filed consolidated financial statements, the Company classified the noncontrolling interests as a component of permanent equity and recorded the noncontrolling interests at its historical cost basis adjusted for the portion of earnings attributable to the noncontrolling interests. Because the noncontrolling interests in Reach Media will become redeemable on February 28, 2012, the Company must elect to subsequently measure the noncontrolling interests to its expected redemption value by either accreting changes in the redemption value from the date of issuance to the earliest redemption date using an appropriate methodology or by recognizing changes in the redemption value immediately as they occur as if the end of the reporting period was the redemption date. The Company has elected to recognize changes in the redemption value immediately as they occur as if the end of the reporting period was the redemption date. The following table summarizes the effects of the restatement adjustments on the consolidated balance sheets (in thousands): As of September 30, 2009 As of December 31, 2008 As Previously Reported Adjustments As Restated As Previously Reported Adjustments As Restated Redeemable noncontrolling interests $
